       Case: 1:20-cv-01796 Document #: 20 Filed: 07/20/20 Page 1 of 1 PageID #:96




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  ERIKA L. GRUENERT,
                                                     Case No. 1:20-cv-01796
  Plaintiff,
                                                     Honorable Martha M. Pacold
  v.

  PARK POWER, LLC,

  Defendant.

                                 NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that ERIKA L. GRUENERT (the “Plaintiff”) and PARK

POWER, LLC, (the “Defendant”), hereby notify the Court the parties have reached settlement,

and are in process of completing the settlement agreement and filing dismissal papers. The parties

anticipate filing dismissal papers within 45 days.

DATED: July 20, 2020                                        Respectfully submitted,

                                                            ERIKA L. GRUENERT

                                                            By: /s/ Mohammed Badwan

                                                            Mohammed Badwan
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8180
                                                            mbadwan@sulaimanlaw.com
